ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                    )
                                               )
Heeter Geotechnical Construction, LLC          ) ASBCA No. 62401
                                               )
Under Contract No.    W912P5-16-C-0007         )

APPEARANCE FOR THE APPELLANT:                     Kenneth S. Kornacki, Esq.
                                                   Assistant General Counsel

APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                   Engineer Chief Trial Attorney
                                                  Johanna L. Anderson, Esq.
                                                  Bonnie B. Jagoditz, Esq.
                                                   Engineer Trial Attorneys
                                                   U.S. Army Engineer District, Nashville

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board’s
docket with prejudice.

      Dated: July 15, 2020



                                               JOHN J. THRASHER
                                               Administrative Judge
                                               Chairman
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62401, Appeal of Heeter
Geotechnical Construction, LLC, rendered in conformance with the Board’s Charter.

      Dated: July 20, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals